IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED
MICHAEL GRAGG,

              Petitioner,

 v.                                                       Case No. 5D18-797

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed April 20, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

Michael Gragg, Monticello, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed with

the trial court and be treated as the notice of appeal from the December 12, 2017 order

denying Petitioner’s pro se motion for post-conviction relief, filed in Case No. 2012-CF-

32584-A in the Eighteenth Judicial Circuit Court in and for Brevard County, Florida. See

Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


WALLIS, LAMBERT and EDWARDS, JJ., concur.